AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made as of
this 22nd  day of May, 2012, by and between ARCPA PROPERTIES LLC, a Delaware
limited liability company, and ARCML06 LLC, a Delaware limited liability company
(collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland corporation
("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012 (as amended from time to time, the “Sale
Agreement”), pursuant to which Seller agreed to sell to Buyer and Buyer agreed
to purchase from Seller, the Property, which consists of, among other things,
certain manufactured home communities located in Pennsylvania and New York and
more particularly described in the Sale Agreement, all upon the terms and
subject to the conditions contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on June 1, 2012 to
deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from the end of the Due Diligence Period to 5:00 p.m. Eastern Time on
June 1, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by facsimile transmission.

[Signature page follows]





 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




ARCML06 LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary

 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/ Samuel Landy

Name:  Samuel Landy

Title:  President








 




--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 1st day of June, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012 (as amended, the “Sale Agreement”),
pursuant to which Seller agreed to sell to Buyer and Buyer agreed to purchase
from Seller, the Property, which consists of, among other things, certain
manufactured home communities located in Pennsylvania and New York and more
particularly described in the Sale Agreement, all upon the terms and subject to
the conditions contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on June 8, 2012 to
deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on June 1, 2012 to 5:00 p.m. Eastern Time
on June 8, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:   /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary







ARCML06 LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/ Anna T. Chew

Name:  Anna T. Chew

Title: Vice President








 




--------------------------------------------------------------------------------

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 7th day of June, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, and as further amended by that
Second Amendment to Purchase and Sale Agreement dated as of June 1, 2012 (as
amended, the “Sale Agreement”), pursuant to which Seller agreed to sell to Buyer
and Buyer agreed to purchase from Seller, the Property, which consists of, among
other things, certain manufactured home communities located in Pennsylvania and
New York and more particularly described in the Sale Agreement, all upon the
terms and subject to the conditions contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on June 22, 2012
to deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on June 8, 2012 to 5:00 p.m. Eastern Time
on June 22, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary







ARCML06 LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/ Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President








 




--------------------------------------------------------------------------------







FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 20th day of June, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, as further amended by that Second
Amendment to Purchase and Sale Agreement dated as of June 1, 2012, and as
further amended by that Third Amendment to Purchase and Sale Agreement dated as
of June 8, 2012 (as amended, the “Sale Agreement”), pursuant to which Seller
agreed to sell to Buyer and Buyer agreed to purchase from Seller, the Property,
which consists of, among other things, certain manufactured home communities
located in Pennsylvania and New York and more particularly described in the Sale
Agreement, all upon the terms and subject to the conditions contained in the
Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on June 29, 2012
to deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on June 22, 2012 to 5:00 p.m. Eastern Time
on June 29, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:  /s/Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary







ARCML06 LLC, a Delaware limited liability company




By: /s/Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/Allison Nagelberg

Name:  Allison Nagelberg

Title:  General Consul








 




--------------------------------------------------------------------------------







FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 29th  day of June, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, as further amended by that Second
Amendment to Purchase and Sale Agreement dated as of June 1, 2012, as further
amended by that Third Amendment to Purchase and Sale Agreement dated as of June
8, 2012, and as further amended by that Fourth Amendment to Purchase and Sale
Agreement dated as of June 20, 2012 (as amended, the “Sale Agreement”), pursuant
to which Seller agreed to sell to Buyer and Buyer agreed to purchase from
Seller, the Property, which consists of, among other things, certain
manufactured home communities located in Pennsylvania and New York and more
particularly described in the Sale Agreement, all upon the terms and subject to
the conditions contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on July 6, 2012 to
deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on June 29, 2012 to 5:00 p.m. Eastern Time
on July 6, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary







ARCML06 LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:   /s/ Allison Nagelberg

Name:  Allison Nagelberg

Title:  General Consul








 




--------------------------------------------------------------------------------







SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 6th day of July, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, as further amended by that Second
Amendment to Purchase and Sale Agreement dated as of June 1, 2012, as further
amended by that Third Amendment to Purchase and Sale Agreement dated as of June
8, 2012, as further amended by that Fourth Amendment to Purchase and Sale
Agreement dated as of June 20, 2012, and as further amended by that Fifth
Amendment to Purchase and Sale Agreement dated as of June 29, 2012 (as amended,
the “Sale Agreement”), pursuant to which Seller agreed to sell to Buyer and
Buyer agreed to purchase from Seller, the Property, which consists of, among
other things, certain manufactured home communities located in Pennsylvania and
New York and more particularly described in the Sale Agreement, all upon the
terms and subject to the conditions contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on July 11, 2012
to deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on July 6, 2012 to 5:00 p.m. Eastern Time
on July 11, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary







ARCML06 LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin

Name:  Orrin Shifrin

Title:  Secretary




 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/Anna T. Chew

Name: Anna T. Chew

Title: Vice President








 




--------------------------------------------------------------------------------







SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 11th day of July, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, as further amended by that Second
Amendment to Purchase and Sale Agreement dated as of June 1, 2012, as further
amended by that Third Amendment to Purchase and Sale Agreement dated as of June
8, 2012, as further amended by that Fourth Amendment to Purchase and Sale
Agreement dated as of June 20, 2012, as further amended by that Fifth Amendment
to Purchase and Sale Agreement dated as of June 29, 2012, and as further amended
by that Sixth Amendment to Purchase and Sale Agreement dated as of July 6, 2012
(as amended, the “Sale Agreement”), pursuant to which Seller agreed to sell to
Buyer and Buyer agreed to purchase from Seller, the Property, which consists of,
among other things, certain manufactured home communities located in
Pennsylvania and New York and more particularly described in the Sale Agreement,
all upon the terms and subject to the conditions contained in the Sale
Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on July 16, 2012
to deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on July 11, 2012 to 5:00 p.m. Eastern Time
on July 16, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:  /s/ Orrin Shifrin                                             

        Orrin Shifrin, Secretary










ARCML06 LLC, a Delaware limited liability company




By: /s/ Orrin Shifrin                    

            Orrin Shifrin, Secretary







 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:     /s/ Allison Nagelberg

Name:  Allison Nagelberg

Title:  General Consul








 




--------------------------------------------------------------------------------







EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT







THIS EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of this 16th day of July, 2012, by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company, and ARCML06 LLC, a Delaware limited
liability company (collectively, “Seller"), and UMH PROPERTIES, INC., a Maryland
corporation ("Buyer").

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of March 21, 2012, as amended by that Amendment to Purchase
and Sale Agreement dated as of May 22, 2012, as further amended by that Second
Amendment to Purchase and Sale Agreement dated as of June 1, 2012, as further
amended by that Third Amendment to Purchase and Sale Agreement dated as of June
8, 2012, as further amended by that Fourth Amendment to Purchase and Sale
Agreement dated as of June 20, 2012, as further amended by that Fifth Amendment
to Purchase and Sale Agreement dated as of June 29, 2012, as further amended by
that Sixth Amendment to Purchase and Sale Agreement dated as of July 6, 2012,
and as further amended by that Eighth Amendment to Purchase and Sale Agreement
dated as of July 11, 2012 (as amended, the “Sale Agreement”), pursuant to which
Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller, the
Property, which consists of, among other things, certain manufactured home
communities located in Pennsylvania and New York and more particularly described
in the Sale Agreement, all upon the terms and subject to the conditions
contained in the Sale Agreement.

WHEREAS, Seller and Buyer hereby desire to amend the Sale Agreement as more
specifically set forth below.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The recitals set forth above are
incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Section 1.  All capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Sale Agreement.

2.

Assumption Notice.  Section 5.8 of the Sale Agreement is amended to provide
that, notwithstanding anything to the contrary contained in the Sale Agreement,
both Seller and Buyer shall have until 5:00 p.m. Eastern Time on July 18, 2012
to deliver its Assumption Notice (it being the parties’ intention to extend the
period for delivery of the Assumption Notice in each instance under the Sale
Agreement from 5:00 p.m. Eastern Time on July 16, 2012 to 5:00 p.m. Eastern Time
on July 18, 2012).

3.

Effect of Amendment.  This Amendment modifies and amends the Sale Agreement and
the terms and provisions hereof shall supersede and control over any contrary or
conflicting terms and provisions set forth in the Sale Agreement.  The Sale
Agreement, as amended by this Amendment, is in full force and effect.

4.

Counterparts.  This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.  Each counterpart may be delivered
by electronic mail or facsimile transmission.

[Signature page follows]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Amendment
to be effective as of the date first above written.

 

 

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:  /s/Orrin Shifrin

          Orrin Shifrin, Secretary










ARCML06 LLC, a Delaware limited liability company




By: /s/Orrin Shifrin

        Orrin Shifrin, Secretary







 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/Anna T. Chew

Name:  Anna T. Chew

Title:  Vice President















